Exhibit 99.1 FOR IMMEDIATE RELEASE CenterState Banks, Inc. to Acquire Gateway Financial Holdings of Florida, Inc. WINTER HAVEN, FL., November 30, 2016 CenterState Banks, Inc. (Nasdaq-GS: CSFL) announced today the signing of a definitive merger agreement under which CenterState will acquire Gateway Financial Holdings of Florida, Inc. (“GFHF”), the parent company of Gateway Bank of Florida, Gateway Bank of Southwest Florida and Gateway Bank of Central Florida ( together, “Gateway”). Gateway, which is headquartered in Daytona Beach, Florida, currently operates 9 banking locations in the Sarasota-Bradenton, Deltona-Daytona Beach-Ormond Beach, and Ocala-Gainesville-Villages, Florida MSAs.As of September 30, 2016, Gateway reported assets of $880 million, gross loans of $543 million and deposits of $722 million. As of September 30, 2016, the combined company, including CenterState’s pending merger with Platinum Bank Holding Company, would have approximately $6.5 billion in assets, $4.3 billion in loans and $5.3 billion in deposits, and expands and strengthens CenterState’s presence in key Florida markets. Pro forma for the transaction, CenterState will have #1 market share in the Deltona-Daytona Beach-Ormond Beach MSA, #3 market share in the Ocala-Gainesville-Villages markets and #2 market share in the state of Florida, among Florida-based community banks. This transaction is expected to result in mid single-digit EPS accretion on a fully phased in basis. “We are delighted to announce this partnership with Gateway Bank,” said John Corbett, President & Chief Executive Officer of CenterState.“The merger is financially rewarding for both sets of shareholders and it provides a logical expansion into attractive markets on the Interstate 4 and Interstate 75 corridors. We want to extend a warm welcome to Gateway's associates and clients.” The merger agreement has been unanimously approved by the boards of directors of each company. The transaction is expected to close in the second quarter of 2017 and is subject to customary conditions, including both regulatory approvals and GFHF shareholder approval. Subject to the terms of the merger agreement, GFHF shareholders will each receive either 0.95 shares of CSFL common stock or $18.00 in cash consideration for each outstanding share of GFHF, provided however that the aggregate cash payment shall constitute 30% of the merger consideration.Based on CSFL’s 20-day average price of $20.54 as of November 29, 2016, this equates to a per share value of $19.06 and an aggregate deal value of $132.0 million. Gateway Board Chairman, Dr. P.T. “Bud” Fleuchas, stated, “Our entire organization looks forward to becoming part of the CenterState family. We carefully considered this merger opportunity and determined that CenterState would be an ideal fit for our clients, associates and loyal shareholders.” Shaun P. Merriman, Chief Executive Officer of Gateway, added, “We enthusiastically welcome the opportunity to join the CenterState organization. Our clients will enjoy the convenience of a high performing bank with state-wide banking centers and the lending capacity of one of the largest Florida-based community banks.” 1 Keefe, Bruyette & Woods, Inc. served as financial advisor to CenterState Banks, Inc. and Smith Mackinnon, PA provided legal counsel to CenterState Banks, Inc. Hovde Group served as financial advisor to Gateway Financial Holdings of Florida, Inc., and Gunster served as legal counsel. Conference Call Information CenterState Banks, Inc. will host a conference call on December 1st at 10:00 a.m. EDT. The conference call can be accessed by dialing 1-866-393-0571. The conference passcode is 24440670. There will also be a live webcast of this call available by visiting the link on CenterState’s website at www.centerstatebanks.com.The slide presentation will also be available through a separate link on CenterState’s website. A replay of the call will be available after the close of business on December 1st on the Investor Relations page of CenterState‘s website, www.centerstatebanks.com. CenterState Banks, Inc.
